internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eb qp2- plr-106104-03 date date legend taxpayer company esop x shares dear this responds to your letter requesting a ruling under the facts described below that the reporting of purchases of qualified_replacement_property filed with taxpayer' sec_2002 income_tax return will be treated as having substantially complied with the requirements of sec_1_1042-1t of the temporary income_tax regulations in connection with the sale of stock of the company to the employee_stock_ownership_plan esop maintained by the company taxpayer is an individual filing an income_tax return on a calendar_year basis we will assume for purposes of this ruling_request that common_stock of the company constitutes qualified_securities within the meaning of sec_1042 of the code and that the esop is qualified under sec_401 and meets the requirements of sec_4975 on date taxpayer sold x shares of common_stock of the company to the esop as a result of the sale taxpayer realized a gain plr-106104-03 taxpayer represents that when the income_tax return was filed he attached a statement electing nonrecognition treatment under sec_1042 as well as a statement of consent pursuant to sec_1042 signed by the president of the company whereby the company agreed to be bound by the terms of sec_4978 and sec_4979a taxpayer arranged for a large investment bank to acquire qualified_replacement_property on his behalf and to manage the resulting portfolio for him however taxpayer had difficulty obtaining timely information from the investment bank during the replacement_period at one point the investment bank refused to provide a list of the required information taxpayer moved his account from the investment bank to a local stock broker who provided the information required for the statements of purchase taxpayer made purchases of qualified_replacement_property during the qualified replacement_period the statement of purchase containing individual information for each of these purchases was signed by the taxpayer and notarized within days of the final purchase of qualified_replacement_property the notarized statement of purchase was filed with the taxpayer's timely filed income_tax return you have requested a ruling that based on the specific facts of this case the reporting of purchases of qualified_replacement_property filed with taxpayer' sec_2002 income_tax return will be treated as substantially complying with the notarized statement of purchase requirement of sec_1_1042-1t a-3 b and c of the temporary income_tax regulations sec_1042 of the code provides that a taxpayer or executor may elect in certain cases not to recognize long-term_capital_gain on the sale of qualified_securities to an esop as defined in sec_4975 or eligible worker owned cooperative if the taxpayer purchases qualified_replacement_property as defined in sec_1042 within the replacement_period of sec_1042 and the requirements of sec_1042 and sec_1_1042-1t of the temporary income_tax regulations are satisfied a sale of qualified_securities meets the requirements of sec_1042 if the qualified_securities are sold to an esop as defined in sec_4975 or an eligible worker owned cooperative the plan or cooperative owns after application of a immediately after the sale at least percent of - a each class of outstanding_stock of the corporation other than stock described in sec_1504 which issued the securities or b the total value of all outstanding_stock of the corporation other than stock described in sec_1504 the taxpayer files with the secretary a verified written_statement of the employer whose employees are covered by the esop or an authorized officer of the cooperative consenting to the application of sec_4978 and sec_4979a with respect to such employer or cooperative and the taxpayer's holding_period with respect to the qualified_securities is at least years determined as of the time of the sale sec_1042 provides that the term qualified_securities means employer_securities as defined in sec_409 which are issued by a domestic c_corporation that has no stock outstanding that is readily_tradable on an established securities plr-106104-03 market and were not received by the taxpayer in a distribution from a plan described in sec_401 or in a transfer pursuant to an option or other right to acquire stock to which sec_83 sec_422 or sec_423 applied the taxpayer must purchase qualified_replacement_property within the replacement_period which is defined in sec_1042 as the period which begin sec_3 months before the date on which the sale of qualified_securities occurs and end sec_12 months after the date of such sale sec_1042 defines qualified_replacement_property qrp as any security issued by a domestic operating_corporation which did not for the taxable_year preceding the taxable_year in which such security was purchased have passive_investment_income as defined in sec_1362 in excess of percent of the gross_receipts of such corporation for such preceding_taxable_year and is not the corporation which issued the qualified_securities which such security is replacing or a member of the same controlled_group_of_corporations within the meaning of sec_1563 as such corporation sec_1_1042-1t q a-3 of the temporary income_tax regulations states that the election shall be made in a statement of election attached to the taxpayer's income_tax return filed on or before the due_date including extensions of time for the taxable_year in which the sale occurs sec_1_1042-1t q a-3 of the temporary income_tax regulations states that the statement of election shall provide that the taxpayer elects to treat the sale of securities as a sale of qualified_securities under sec_1042 and shall contain the following information a description of the qualified_securities sold including the type and number of shares the date of the sale of the qualified_securities the adjusted_basis of the qualified_securities the amount_realized upon the sale of the qualified_securities the identity of the esop or worker-owned cooperative to which the qualified_securities were sold if the sale was part of a single interrelated transaction under a prearranged agreement between taxpayers involving other sales of qualified_securities the names and taxpayer identification numbers of the other taxpayers under the agreement and the number of shares sold by the other taxpayers plr-106104-03 sec_1_1042-1t q a-3 of the temporary income_tax regulations further provides that if the taxpayer has purchased qualified_replacement_property at the time of the election the taxpayer must attach as part of the statement of election a statement of purchase describing the qualified_replacement_property the date of the purchase and the cost of the property and declaring such property to be qualified_replacement_property with respect to the sale of qualified_securities the statement of purchase must be notarized no later than days after the purchase with respect to the present ruling_request taxpayer had difficulty obtaining the required information from the investment bank originally entrusted with making purchases of qualified_replacement_property after moving the investments to another stock broker taxpayer was able to obtain the required information all purchases of qrp were made within the qualified replacement_period with respect to the esop sale the statement of purchase encompassing information on all the purchases was notarized within days of the date of the final purchase of qrp therefore based on the specific facts of this case and representations made by the taxpayer we conclude that the filing of the notarized statement of purchase as described above with the taxpayer' sec_2002 income_tax return will be treated as substantially complying with the notarized statement of purchase requirement of sec_1_1042-1t a-3 b and c of the temporary income_tax regulations except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer's representative plr-106104-03 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely yours robert d patchell chief qualified_plans branch division counsel associate chief_counsel tax exempt and government entities enclosures copy for purposes cc
